UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 19, 2013 PHARMACYCLICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-26658 94-3148201 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 995 E. Arques Avenue, Sunnyvale, California 94085-4521 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 774-0330 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On June 19, 2013, a presentation entitled “Single Agent Ibrutinib (PCI-32765) is Highly Effective in Chronic Lymphocytic Leukemia (CLL) Patients with 17pDeletion”related to Pharmacyclics, Inc.’s product drug candidate Ibrutinib was made at the 12th International Conference on Malignant Lymphoma.A copy of the presentation is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Presentation entitled “Single Agent Ibrutinib (PCI-32765) is Highly Effective in Chronic Lymphocytic Leukemia (CLL) Patients with 17pDeletion” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. June 19, 2013 PHARMACYCLICS, INC. By: /s/ Joshua T. Brumm Name: Joshua T. Brumm Title: Executive Vice President, Finance
